DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,653,261 B2 issued to Van Veen et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of application 17/824831 are directed to the same invention of the claims of US 9,653,261 B2. In this instance the claims of application 17/824831 are broader than those of US 9,653,261 B2. As such, the claims of application 17/824831 are met by the claims of US 9,653,261 B2. No further analysis is necessary.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 28-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wieland et al. [US 2012/0273690 A1].

Regarding claims 28, 38 and 44, Wieland et al. discloses a lens element of a charged particle system (as shown in Figs. 6B), comprising: 
a body having a cavity formed therein for a path of a charged particle beam (as shown in Figs. 6B); and 
a cooling arrangement for cooling the lens elements (608), comprising one or more channels (608) configured to accommodate a fluid flowing around the path of the charged particle beam (paragraph [0156]-[0157]), 
wherein the one or more channels are formed within a solid structure of the body (as shown in Figs. 6B).

Regarding claims 29-33, 39-42, 45 and 46, Wieland et al. discloses wherein the cooling arrangement comprises one or more lateral channels extending in a substantially rotational direction around the path of the charged particle beam in circumference of the cavity, wherein the cooling arrangement further comprises a longitudinal channel connected to at least two of the one or more lateral channels, wherein the longitudinal channel has at least one section that extends in a radial direction to the path of the charged particle beam, wherein the longitudinal channel has a section arranged for fluid flow in a substantially opposite direction of fluid flow via the lateral channels, wherein the longitudinal channel has at least one section that extends substantially parallel to the path of the charged particle beam (paragraph [0156]-[0157], see also Figs. 6B).

Regarding claim 34, Wieland et al. discloses wherein the body is an electrode having a central opening through which a beam passes during use of the charged particle system (as shown in Figs. 6B).

Regarding claims 35 and 43, Wieland et al. discloses wherein a surface of the body forming the cavity is configured to be an electrode of the lens element (as shown in Figs. 6B).

Regarding claim 36, Wieland et al. discloses wherein the lens element is an Einzel lens (paragraph [0043]).

Regarding claim 37, Wieland et al. discloses wherein the lens element is included in a collimator system comprising a plurality of collimator lenses (paragraph [0100]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Wieland et al. in view of Wang [US 6,499,777 B1].

Regarding claim 47, Wieland et al. discloses the cooling arrangement (as applied above).

Wieland et al. does not teach wherein the one or more channels are formed within the body using a laser drilling, laser welding, or brazing.
However, laser drilling, laser welding, or brazing are known methods of forming channels or tubes used in cooling arrangements. Such an example is disclosed by Wang (Col. 9 lines 45-60).
Therefore, it would have been obvious to one of ordinary skill in the art to form the channels using a laser drilling, laser welding, or brazing, as taught by Wang in the system of Wieland et al. because such a modification uses a suitable alternative method known for forming channels or tubes used in cooling arrangements.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882